DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on January 25, 2021 has been received and fully considered.
Previous claim rejections made under 35 U.S.C. 102 (a)(1) over Helena Rubinstein (“Day cream for dry skin”, Mintel, May 2016), which was indicated in the Office action dated January 25, 2021, is withdrawn in view of amendment made to claim 1. 
Previous claim rejection made under 35 U.S.C. 102 (a)(1) based upon a public use or sale or other public availability of the invention is withdrawn for the same reason. 
Previous claim rejection made under 35 U.S.C. 103 over Mintel in view of Mo et al. (KR10-1740097) is withdrawn for the same reason. 
Previous claim rejection made under 35 U.S.C. 103 over Mintel and Mo and further in view of Leclere-Bienfait et al. (FR 3045380) is withdrawn for the same reason. 
New rejections are made to address the amended claims. 

Allowable Subject Matter
Allowability of claim 10 as indicated in the previous Office action dated January 25, 2021, is withdrawn in view of further consideration of prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel in view of Mo et al. (KR10-1740097, published on May 29, 2017) (“Mo” hereunder) and Leclere-Bienfait et al. (FR 3045380, published  June 23, 2017) (“Leclere-Bienfait II” hereunder). 
Mintel discloses a skin cream marketed under the name Helena Rubinstein Prodigy Reversis Skin Global Ageing Antidote.  The reference teaches that the composition contains Leontopodium Alpinum (edelweiss) callus culture extract, Leontopodium Alpinum extract and passionfloris edulus seed oil and in water.  
The product is marketed to as an anti-aging cream featuring the benefits of “edelweiss extract and edelweiss native cells to fight against signs of ageing” and “inhibit the effects of the SASP, a set of toxic molecules”. 
Mintel fails to specify the solvent used to obtain the edelweiss callus culture extract. 
Mo teaches Leontopodium Alpinum callus culture extract has excellent skin improving effect, wrinkle improvement, elasticity enhancement, skin damage suppression by UV rays, sebum suppression acne suppression, whitening, moisturizing, wound healing and anti-inflammatory function. See translation, p. 6, 1st – 5th full paragraphs.  
The Mo translation states, “Depending on the organic solvent to be extracted, the degree of extraction and the degree of loss of the active ingredient of the medicament may differ.  Therefore, an appropriate organic solvent should be selected and used.  Particularly, in the present invention, an ethanol extract, preferably a 20-50% ethanol extract, especially 50 % ethanol extract, is preferable.  As described in the examples, the extract is mixed with 50 % ethanol.”  See translation, p. 6, the second to the last paragraph. The 20-50 % ethanol or 50 % ethanol extract is interpreted to be an aqueous-alcoholic extract of edelweiss callus culture cells.  
Given the Mintel teachings of an antiaging day cream comprising edelweiss callus culture extract, one of ordinary skill in the art would have been obviously motivated to look for further teachings on how to obtain/prepare such extract. Since Mo teaches 25-50 % ethanol extract of edelweiss callus culture is used in cosmetic products and can produce excellent skin improving effect, wrinkle improvement, elasticity enhancement, skin damage suppression by UV rays, sebum suppression acne suppression, whitening, moisturizing, wound healing and anti-inflammatory function, one of ordinary skill in the art before the time of filing of the present application would have been obviously motivated to use such extract disclosed by Mo. The skilled artisan would have had a reasonable expectation of successfully producing a stable cosmetic composition with cosmetic efficacy of edelweiss callus culture extract, since both references teach emulsion cream formulations comprising edelweiss callus culture extracts.  

Mintel fails to disclose the passionflower component in the form of “an aqueous, alcoholic or aqueous-alcoholic extract, prepared from aerial parts of passionflower” as defined in amended claim 1.
Leclere-Bienfait teaches polyphenolic extract of passion flower seeds comprising at least 30 wt % by weight polyphenols.  See instant claim 2.  The reference teaches that the extract is obtained using propanediol/water solvent mixture and results in 0.9 % or 1.07 % dry extract in the liquid polyphenolic extract. See English equivalent (US 20190000902 A1), Examples 1 and 2; instant claim 4.   The reference teaches that the extract has anti-inflammatory, antioxidant, antipollution and antiaging effects on the skin.  It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Mintel and incorporate to the composition the polyphenolic extract of passion flower seed as motivated by Leclere-Bienfait.  The skilled artisan would have been motivated to do so, as the latter teaches anti-aging and antioxidant benefits of the extract.  Since the Mintel product contains passion flower seed oils, compatibility of the polyphenolic extracts obtained from the seeds and the product is suggested; the skilled artisan would have had a reasonable expectation of successfully producing a stable composition with improved antiaging benefits.  
 Regarding claims 5 and 6, Leclere-Bienfait teaches using the passionflower extract in an amount ranging from 0.01 to 10 wt % in an anti-aging emulsion. See col. 5; [0268].
Regarding claims 7 and 8, Since Mo teaches the general concentration amount and the expected cosmetic and antiaging benefits of the extract, discovery of the optimum concentration by routine experimentations would have only taken ordinary skill in the art.  The suggested amount is 0.1-10 % by weight based on the total weight of the composition.  
  Regarding claim 9, although the references do not specifically provide the ratio of the amount of passionflower extract and the amount of edelweiss callus culture cells as defined in claim 9, optimization of concentration or ratio of active ingredients takes ordinary skill in the art.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, since suggested amounts and expected benefits of the two extracts are disclosed in Mo and Leclere-Bienfait, discovery of optimum concentrations and ratios to maximize the antiaging benefits by routine experimentations would have been prima facie obvious. 
Regarding claim 10, the specific aqueous-alcoholic type of extract of edelweiss callus culture cells is known for providing antiaging effects; the workable concentration range is known. The specific aqueous-alcoholic extract of passionflower seed is known for providing antiaging effects; the workable concentration range is known. According to Mintel, an antiaging formulation comprising extracts from edelweiss callus culture cells and seed oils from passionflower was particularly known in the art.  Given such teachings, discovery of optimal concentrations of these active ingredients by routine experimentations would have only taken one of ordinary skill in the art.  

Regarding claim 11, Mintel further teaches that the product contains rice peptides to impart antiaging effects.  
Regarding claims 12 and 17, Mo teaches that suitable cosmetic compositions include solutions, gels, anhydrous products, O/W emulsion, microcapsules, cream, lotion, powder, etc.  See instant claim 12. 
Regarding claim 13, the cream is in the form of an emulsion, as the composition contains water, lipids/oils (butylrospermum parkii butter, dimethicone, etc) and emulsifiers (PEG-20 Stearate, glyceryl stearate, etc).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mintel, Mo and Leclere-Bienfait I as applied to claims 1, 2, 4-9, 11-13 and 17 as above, and further in view of Leclere-Bienfait et al. (US 20190209631 A1, priority to September 25, 2013) (“Leclere-Bienfait II”) 
Mintel fails to teach additional agents for protecting against rays.  Leclere-Bienfait I teaches using “chemical and mineral filters” which appears to mean organic and inorganic UV filters. 
Leclere-BienfaitI II teaches that conventional active agents for cosmetics include mineral or organic sun filters and sunscreens.  See [0073, 0174, 0175].  
Given the teachings in Leclere-Bienfait I to use additional cosmetic active agents such as chemical and mineral filters with the antiaging formulation comprising the passionfruit extract, one of ordinary skill in the art before the time of filing of the present application would have been obviously motivated to look for prior art such as Leclere-Bienfait II to further teachings on specific chemical or mineral filters useful for cosmetic compositions.  Since the latter discloses mineral or organic sun filters and sunscreens used in photoprotection products including emulsion creams, the skilled artisan would have had a reasonable expectation of successfully combining the teachings and incorporate to the composition of Mintel/Mo/Leclere-Bienfait I the mineral or organic sunfilters (e.g., titanium oxide, etc) and make a stable and enhanced cosmetic composition with improved protection from UV rays. 
	
Response to Arguments
Applicant's arguments filed on January 25, 2021 have been fully considered but they are moot in view of the new grounds of rejections as indicated above in part, and unpersuasive in part.  
	Applicant appears to discredit the disclosure of the “Mo” reference regarding the antiaging cosmetic effects simply because the reference mentions too many cosmetic benefits of the edelweiss extract. Applicant is reminded that the arguments of counsel cannot take the place of evidence in the record. See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Inoperability of the prior art should be supported an appropriate affidavit or declaration.  See MPEP 716.01 ( c), II.  In fact, applicant’s argument is not well taken since applicant is using the same aqueous-alcoholic extract of edelweiss callus culture cells as disclosed in the Mo reference for the same purpose of treating and protecting aging skin.  The reference was available to one of ordinary skill in the art before the time of filing of the present application and clearly provides strong motivation to use the same active ingredients for the same purposes applicant is using in this present invention; citation of the reference in the rejection was proper. 
The portion of translation applicant provided in the argument is not legible, but after reviewing the original Korean document with the machine translation provided by the Office, examiner attests that the translation mailed on October 26, 2020 is accurate.  The portion of the translation is cited in the rejection.  Applicant’s assertion that there is no teachings on which type of extracts should be used is erroneous, as the reference provided by the Office clearly indicates that aqueous-ethanol extract is the most preferred.  The reference further teaches that selection of the appropriate organic solvent is well within the skill in the art. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, applicant also argues that Leclere-Bienfait I fails to suggest combining the passionfruit extract as presently claimed.  In this case, the rationale for combining the reference are explained in the rejection above.  

Conclusion
Claims 1, 2, 4-13, 16 and 17 are rejected.
Claims 14 and 15 are withdrawn from consideration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GINA C JUSTICE/           Primary Examiner, Art Unit 1617